DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2021 has been entered.
Claim Status
Claims 22-23, 25-37, and 42-46 are pending.   
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22-23, 25-37, and 42-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claims 22 and 30, the limitation “plate height 1 µm or less is obtained at a speed of between 250 µm/s and 2000 µm/s” is considered new matter.  The term plate height is not defined in the instant specification; therefore it is not clear what structural portion of the device plate height refers to.  Figure 4 depicts plate height as a function of speed; however, the values do not correctly correspond.  A speed of 2000 µm/s has a plate height greater than 1. Dependent claims are rejected as well. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23, 25-37, and 42-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "reduced or negligible" in claims 22 and 30 is a relative term which renders the claim indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Dependent claims are rejected as well. 
In regard to claims 22 and 30, the limitation “plate height 1 µm or less is obtained at a speed of between 250 µm/s and 2000 µm/s” renders the claim indefinite.  It is not clear what 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22-23, 25-31, 33-35, 37, and 42-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2010/0166611 by Desmet (Desmet) in view of WO 2012/025224 by Stemmet (Stemmet).
In regards to claims 22-23, 29, and 43, Desmet teaches a chemical reactor device based on a fluid flow (abstract; Figure 1, [0009]); the chemical reactor device of Desmet is capable of accommodating liquid plug flow.
Regarding limitations recited in the claims which are directed to a manner of operating disclosed chemical reactor device, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  This applies to the following limitations: “the chemical reactor device is based on liquid plug flow”; “wherein edge effects of the fluid channel are reduced or negligible and a dispersion due to the edge effects corresponding to a plate height 1 µm or less is obtained at a speed of between 250 µm/s and 2000 µm/s”.
Desmet does not explicitly teach a plate height 1 µm or less.  Desmet teaches adapting size, shape, positioning pattern, and inter-pillar distance of pillars in the separation channel ([0034]).  Since the instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art to change the distance of the plate height, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Desmet teaches a substrate with a fluid channel defined by a channel wall (abstract; [0025], separation channel filled with a separation medium, constituting a flow domain).  Desmet teaches the channel has an inlet and an outlet ([0020]).  Desmet teaches the channel 
Desmet teaches an ordered set of pillar structures positioned in the channel (Figure 1, micro-machined pillars 30; [0025]).  Desmet teaches the individual pillar structures have a length in the direction of the longitudinal axis of the channel and a width in a direction perpendicular to the longitudinal axis ([0025]).  Desmet teaches the individual pillar structures have a width to length ratio larger than 1.5 and sufficiently packed to induce a lateral permeability that is at least two times larger than the axial permeability ([0025]).  Desmet teaches that the pillar structures promote lateral distribution of the liquid ([0027]).  Desmet teaches controlling dispersion and permeability of a sample across the fluid channel ([0032]).  Desmet teaches the pillars have a shape, size, and positioning pattern selected for desired flow distribution ([0033]-[0034]).  
Desmet does not teach that the width to length ratio is at least 7.  Desmet teaches promoting mixing in the fluid channel ([0028]).  Desmet teaches designing pillar structures to promote lateral mixing and reduce band distortions ([0036]).  
Stemmet teaches a chemical reactor device based on a fluid flow (abstract).  Stemmet teaches a substrate with a fluid channel defined by a channel wall having an inlet and an outlet (abstract; P4/L31-32).  Stemmet teaches an ordered set of pillar structures (P5/L20-34).  Stemmet teaches the width to length ratio is from 1 to 25 (P5/L20-34; reading on claims 23 and 29).  Stemmet teaches the pillar structures decrease the dead volume of the microfluidic device by creating a laminar boundary layer (P7/L6-11).  Stemmet teaches the pillar structures can alternatively create turbulence (P7/L6-11).  Stemmet teaches the pillar structures are designed 
It would be obvious to one of ordinary skill in the art at the time of the invention to optimize the width to length ratio of the pillar structures, as taught by Stemmet, in the device of Desmet in order to enhance mixing and reduce residence time of the separation.  As the mixing efficiency and residence time are variables that can be modified, among others, by adjusting said width to length ratio of the pillar structures (as taught by Stemmet), the precise width to length ratio of the pillar structures would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed width to length ratio of the pillar structures cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the width to length ratio of the pillar structures in the device of Desmet to obtain the desired balance between the mixing efficiency and residence time (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Desmet teaches it is advantageous to circumvent side-wall dispersion problems ([0032]).  Desmet teaches controlling flow dispersion or permeability of a sample across a micro fabricated separation channel by adapting size, shape, positioning pattern, or inter-pillar distance of pillars in the lateral direction ([0034]). 
It would be obvious to one of ordinary skill in the art at the time of the invention to optimize distance W and distance B, in the device of Desmet in order to control flow dispersion and permeability.  As the flow dispersion and permeability are variables that can be modified, among others, by adjusting distances W and B, the precise distances W and B of the pillar structures would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed distances W and B cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, distances W and B in the device of Desmet to obtain the desired balance between the flow dispersion and permeability (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
claim 25, Desemt does not explicitly teach the smallest distance (W) between the channel wall and a wall of a neighboring, non-touching, pillar structure is greater than the smallest distance (B) between two neighboring pillar structures.
Desmet teaches it is advantageous to circumvent side-wall dispersion problems ([0032]).  Desmet teaches controlling flow dispersion or permeability of a sample across a micro fabricated separation channel by adapting size, shape, positioning pattern, or inter-pillar distance of pillars in the lateral direction ([0034]). 
It would be obvious to one of ordinary skill in the art at the time of the invention to optimize distance W and distance B, in the device of Desmet in order to control flow dispersion and permeability.  As the flow dispersion and permeability are variables that can be modified, among others, by adjusting distances W and B, the precise distances W and B of the pillar structures would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed distances W and B cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, distances W and B in the device of Desmet to obtain the desired balance between the flow dispersion and permeability (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In regards to claim 26, Desmet teaches the smallest distance (W) between the channel wall and a wall of a neighboring, non-touching pillar structure, and the smallest distance (B) 

    PNG
    media_image1.png
    766
    1174
    media_image1.png
    Greyscale

In regards to claim 27, Desmet teaches the pillar structures are positioned such that they determine a set of linked longitudinal and transversal micro-channels (Figure 1, micro-machined pillars 30; [0025]).  Desmet teaches a first subset of longitudinal micro-channels extends in the direction of the longitudinal axis and is defined by the walls of two first pillar structures (Figure 1, inner microchannel passage; [0025]).  Desmet teaches a second subset of the longitudinal micro-channels extends in the direction of the longitudinal axis and is defined by the channel wall and a wall of a second pillar structure (Figure 1, microchannel passage along wall; [0025]).  
Desmet does not explicitly teach the smallest width (B) of the first subset is smaller than or equal to the smallest width (W) of the second subset. 
Desmet teaches it is advantageous to circumvent side-wall dispersion problems ([0032]).  Desmet teaches controlling flow dispersion or permeability of a sample across a micro 
It would be obvious to one of ordinary skill in the art at the time of the invention to optimize distance W and distance B, in the device of Desmet in order to control flow dispersion and permeability.  As the flow dispersion and permeability are variables that can be modified, among others, by adjusting distances W and B, the precise distances W and B of the pillar structures would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed distances W and B cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, distances W and B in the device of Desmet to obtain the desired balance between the flow dispersion and permeability (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In regards to claim 28, Desmet teaches the pillar structures are micro-fabricated pillar structures (abstract). 
In regards to claim 30, Desmet teaches a chemical reactor device based on a fluid flow (abstract; Figure 1, [0009]); the chemical reactor device of Desmet is capable of accommodating liquid plug flow.
Regarding limitations recited in the claims which are directed to a manner of operating disclosed chemical reactor device, it is noted that neither the manner of operating a disclosed Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  This applies to the following limitations: “the chemical reactor device is based on liquid plug flow”; “wherein edge effects of the fluid channel are reduced or negligible and a dispersion due to the edge effects corresponding to a plate height 1 µm or less is obtained at a speed of between 250 µm/s and 2000 µm/s”.
Desmet does not explicitly teach a plate height 1 µm or less.  Desmet teaches adapting size, shape, positioning pattern, and inter-pillar distance of pillars in the separation channel ([0034]).  Since the instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art to change the distance of the plate height, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Desmet teaches a substrate with a fluid channel defined by a channel wall (abstract; [0025], separation channel filled with a separation medium, constituting a flow domain).  Desmet teaches the channel has an inlet and an outlet ([0020]).  Desmet teaches the channel has a longitudinal axis in accordance with an average fluid flow direction of a liquid in the channel from inlet to outlet ([0006]-[0008]; [0031]). 
Desmet teaches an ordered set of pillar structures positioned in the channel (Figure 1, micro-machined pillars 30; [0025]).  Desmet teaches the individual pillar structures have a length in the direction of the longitudinal axis of the channel and a width in a direction perpendicular to the longitudinal axis ([0025]).  Desmet teaches the individual pillar structures have a width to length ratio larger than 1.5 and sufficiently packed to induce a lateral permeability that is at least two times larger than the axial permeability ([0025]).  Desmet teaches that the pillar structures promote lateral distribution of the liquid ([0027]).  Desmet teaches controlling dispersion and permeability of a sample across the fluid channel ([0032]).  Desmet teaches the pillars have a shape, size, and positioning pattern selected for desired flow distribution ([0033]-[0034]).  

Stemmet teaches a chemical reactor device based on a fluid flow (abstract).  Stemmet teaches a substrate with a fluid channel defined by a channel wall having an inlet and an outlet (abstract; P4/L31-32).  Stemmet teaches an ordered set of pillar structures (P5/L20-34).  Stemmet teaches the width to length ratio is from 1 to 25 (P5/L20-34).  Stemmet teaches the pillar structures decrease the dead volume of the microfluidic device by creating a laminar boundary layer (P7/L6-11).  Stemmet teaches the pillar structures can alternatively create turbulence (P7/L6-11).  Stemmet teaches the pillar structures are designed to balance dead volume and flow rate requirements (P7/L6-11).  Stemmet teaches reducing the dead volume and reducing the residence time distribution of a reacting fluid through adjustment of the width to length ratio (P16/L31 to P17/L19).  Stemmet teaches designing pillar structures based on desired laminar and turbulent flow requirements (P16/L31 to P17/L19).  Stemmet teaches designing microchannel structures for efficient mixing (P17/L29-36). 
It would be obvious to one of ordinary skill in the art at the time of the invention to optimize the width to length ratio of the pillar structures, as taught by Stemmet, in the device of Desmet in order to enhance mixing and reduce residence time of the separation.  As the mixing efficiency and residence time are variables that can be modified, among others, by adjusting said width to length ratio of the pillar structures (as taught by Stemmet), the precise width to length ratio of the pillar structures would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Desmet does not explicitly teach the smallest distance (B) between two neighboring pillar structures is between 0.5 times and 0.8 times (W) the smallest distance (W) between the channel wall and a wall of a neighboring, non-touching, pillar structure. 
Desmet teaches it is advantageous to circumvent side-wall dispersion problems ([0032]).  Desmet teaches controlling flow dispersion or permeability of a sample across a micro fabricated separation channel by adapting size, shape, positioning pattern, or inter-pillar distance of pillars in the lateral direction ([0034]). 
It would be obvious to one of ordinary skill in the art at the time of the invention to optimize distance W and distance B, in the device of Desmet in order to control flow dispersion and permeability.  As the flow dispersion and permeability are variables that can be modified, among others, by adjusting distances W and B, the precise distances W and B of the pillar structures would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed distances W and B cannot be considered critical.  Accordingly, one of ordinary skill in In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In regards to claim 31, Desmet teaches the individual pillar structures have a polygonal cross-section ([0022]). 
In regards to claim 33, Desmet teaches the pillar structures have a diamond-like or ellipsoid shape ([0022]); the examiner interprets the walls of the pillar structures to read on sidewalls which are bounded in the width direction situated in accordance with the longitudinal axis of the channel.  The sidewalls encompass the pillar structure and thus have a length at least 0.02 times the length of the pillar structure.  Desmet teaches the individual pillar structures have a length in the direction of the longitudinal axis of the channel and a width in a direction perpendicular to the longitudinal axis ([0025]).  
In regards to claim 34, Desmet teaches the channel and the micro-channels formed by the pillar structures are furthermore limited on two sides by substrates (abstract). 
In regards to claim 35, Desmet teaches the chemical reactor is a liquid chromatography separation device (abstract; [0001]). 
In regards to claim 37, Desmet teaches the channel wall is at least over a portion flat in the longitudinal direction of the channel (Figure 1, see how channel wall is flat; [0025]). 
claim 42, Desmet teaches the individual pillar structures are bounded in a width direction by sidewalls situated in accordance with the longitudinal axis of the channel (Figure 1, [0009]; [0020]; [0025]).  Desmet teaches the width direction being perpendicular to the longitudinal axis (Figure 1, [0009]; [0020]; [0025]).  Desmet teaches the length of the sidewalls are at least 0.1 times the length of the pillar structures (Figure 1, [0009]; [0020]; [0025]). 
In regard to claim 44, Desmet does not explicitly teach a distance (B) between two neighboring pillar structures is between 0.3 to 3 um. 
Desmet teaches it is advantageous to circumvent side-wall dispersion problems ([0032]).  Desmet teaches controlling flow dispersion or permeability of a sample across a micro fabricated separation channel by adapting size, shape, positioning pattern, or inter-pillar distance of pillars in the lateral direction ([0034]).  Desmet teaches varied inter-pillar distance to control flow resistance ([0027]).  Desmet teaches controlling flow dispersion or permeability in a micro fabricated separation channel by adapting inter pillar distance ([0034]).  
It would be obvious to one of ordinary skill in the art at the time of the invention to optimize distance B, in the device of Desmet in order to control flow dispersion and permeability.  As the flow dispersion and permeability are variables that can be modified, among others, by adjusting distance B, the precise distance B of the pillar structures would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed distance B cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, distance B in the In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In regard to claim 45, Desmet teaches the individual pillar structures are bounded in a width direction by sidewalls that extend parallel with the channel wall (Figure 1, [0009]; [0020]; [0025]). 
In regard to claim 46, Desmet teaches the channel wall is flat and straight in a direction parallel with the longitudinal axis of the channel (Figure 1, [0009]; [0020]; [0025]; [0017]). 
Claims 32 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2010/0166611 by Desmet (Desmet) in view of WO 2012/025224 by Stemmet (Stemmet), as noted above, further in view of Fabrication of Nanocolumns for Liquid Chromatography by He et al. (He).
In regards to claim 32, modified Desmet teaches the limitations as noted above.  Modified Desmet does not teach the individual pillar structures have a hexagonal cross-section. 
He teaches a chemical reactor device (abstract).  He teaches a substrate with a fluid channel defined by a channel wall (Figure 2, “Results and Discussion, Support Architecture”).  He teaches the channel has an inlet and an outlet with a longitudinal axis in accordance with the average fluid flow direction of a liquid in the channel from inlet to outlet (Figure 2, “Results and Discussion, Support Architecture”).  He teaches an ordered set of pillar structures positioned in the channel (Figure 2, “Results and Discussion, Support Architecture”).  Further, He further teaches the individual pillar structures have a hexagonal cross-section (Figure 2, see 
In view of He's recognition that hexagonal and diamond shaped pillars are equivalent and interchangeable, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the diamond shaped pillar in the chemical reactor device of modified Desmet.  Mere substitution of an equivalent is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).  Additionally, it would be obvious to one of ordinary skill in the art at the time of the invention to incorporate hexagonal pillar structures, as taught by He, in the chemical reactor device of modified Desmet in order to tune the separation path length.   
In regards to claim 36, modified Desmet teaches the limitations as noted above.  Modified Desmet does not teach the channel wall is formed by a membrane.
Additionally, He teaches the channel wall is formed by a membrane (“Results and Discussion, Support Architecture”).  He teaches membranes are less prone to stagnant mobile phase mass transfer limitations (“Results and Discussion, Support Architecture”).  He teaches that any system which meets the requirements for an ideal support with diffusive transport 
It would be obvious to one of ordinary skill in the art at the time of the invention to incorporate a channel wall formed by a membrane, as taught by He, in the chemical reactor device of modified Desmet as membranes are a known construction material of chemical reactor devices which are less prone to stagnant mobile phase mass transfer limitations.  Additionally, one of ordinary skill in the art at the time of the invention would be motivated to incorporate a channel wall and pillar support structure which meets the requirements for diffusive transport distances and inter-channel mixing. 
Response to Arguments 
Applicant's arguments filed 5/11/2021 have been fully considered but they are not persuasive. 
In regards to the applicant’s argument that band broadening is expressed as plate height; band broadening is expressed as plate height; the claim recites reduced band broadening; the Examiner does not find this persuasive. 
The claim requires: “wherein edge effects of the fluid channel are reduced or negligible and a dispersion due to the edge effects corresponding to a plate height 1 µm or less is obtained at a speed of between 250 µm/s and 2000 µm/s”.  The claim does not explicitly require band broadening.  
The terms band broadening and plate height are related to column efficiency.  Band broadening and plate height are not identical terms.  The instant specification states on page 2: 

    PNG
    media_image2.png
    145
    640
    media_image2.png
    Greyscale

The claims are directed towards the statutory category of an apparatus.  Regarding limitations recited in the claims which are directed to a manner of operating disclosed chemical reactor device, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  This applies to the following limitations: “the chemical reactor device is based on liquid plug flow”; “wherein edge effects of the fluid channel are reduced or negligible and a dispersion due to the edge effects corresponding to a plate height 1 µm or less is obtained at a speed of between 250 µm/s and 2000 µm/s”.
In regards to the applicant’s argument that neither Desmet nor Stemmet teach the amendment to the claim, the Examiner does not find this persuasive. 
The claims are directed towards the statutory category of an apparatus.  As noted above: 
Regarding limitations recited in the claims which are directed to a manner of operating disclosed chemical reactor device, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  This applies to the following limitations: “the chemical reactor device is based on liquid plug flow”; “wherein edge effects of the fluid channel are reduced or negligible and a dispersion due to the edge effects corresponding to a plate height 1 µm or less is obtained at a speed of between 250 µm/s and 2000 µm/s”.
In regards to the applicant’s arguments concerning the Declaration; the Δω = 0.150 rule in Vervoort is described in terms of the spacing relationship between the distance between the sidewall and the first row of cylindrical pillars and the pillar diameter in a dimensionless form; Vervoort is not based on other variables contrary to the assertions of the Office action, such as velocity at the side wall or circular pillars, the Examiner does not find this persuasive. In regards to the applicant’s argument that Vervoort according to held understanding at the time of filing the present application describe ranges significantly outside the optimized value, the Examiner does not find this persuasive.
Vervoort is directed towards the Δω=0.150 rule to prevent band broadening in microfacricated packed bed columns.  The Examiner notes that the claims are not limited to the Δω=0.150 rule and further the claims are not directed towards band broadening.  Plate height is not synonymous with band broadening as noted above. 
Vervoort defines Δω as a relationship between wall spacing and particle diameter.  The claims are not directed towards a specific particle diameter.  The studies in Vervoort required a particle diameter of 3 and 5 micrometers which is also not claimed.  Additionally, this rule is based on the velocity in the sidewall region being exactly that of the center region.  This parameter is also not required in the claims.  Additionally, Vervoort teaches that the rule is independent of the diameter of the pillars.  
In regards to the applicant’s argument that Vangelooven; Vangelooven notes band broadening is strongly influenced by the hydrodynamic design of the flow through-pores just beside the side walls; potential cause of significant additional band broadening, the Examiner does not find this persuasive. In regards to the applicant’s argument that Vangelooven according to held understanding at the time of filing the present application describe ranges significantly outside the optimized value, the Examiner does not find this persuasive. 
Vangelooven is directed towards circular pillar arrays. The claims are not directed towards circular pillar arrays.  Additionally, Vangelooven is directed towards semi embedded sides walls which is not claimed.  Plate height is not synonymous with band broadening as noted above.
The Examines notes the following passage in Vangelooven: 
Given that the interstitial through-pores in a packed bed of spheres are of the order of 1/3 of the particle diameter, it goes without saying that, in order to be competitive with the current state-of-the-art columns packed with 1.7 or 1.8 p,m particles, the through-pores in the bulk of a |aPAC should not be larger than some 0.6 |xm. However, as already mentioned, the minimal distance on the mask is not the through-pore size in the bulk of the bed but that between the side-wall and the most outward row of pillars (see Fig. 1). For the case of a flat side-wall and bed with circular pillars with £ = 0.4 as studied in [ 13 ], this optimal distance is 15% of the pillar size in the bed, while the minimal inter-pillar distance in the bed is about 23% of the pillar size. In other words, to fabricate a bed with an inter-pillar distance of 0.6 p,m (corresponding to a pillar with a diameter of 2.6 p,m) and with a perfectly flat side-wall, one does not need a photolithographic process with a resolution of 0.6 |xm but one with a resolution of 0.4 |xm, because the minimal feature size on the mask is not the distance between the pillars in the bed but it is the distance between the last most outward pillars and the side wall. Since a semi-embedded wall has a larger flow resistance than a flat wall, it will always have to be shifted a little bit further (thus creating a larger side-wall through-pore) to achieve the same flow resistance as in the bulk of the bed. As a consequence, the demands on the etching resolution can be somewhat alleviated and the same fabrication process will allow producing arrays with smaller inter-pillar distances.
In regards to the applicant’s argument that Desmet nor Stemmet suggest the features of “a smallest distance…neighboring pillar structures”; Stemmet does not make any mention of a proportional relationship; as described in the Declaration the features of the claims provide a chemical reactor device that, contrary to the known and widely accepted teachings of the prior art and those skilled in the art at the time of invention, has significantly reduced and even negligible edge effects or band broadening in the channel; the known and accepted relationship between distance W and B was understood by those of skill in the art at the time of filing to be significantly different than the ranges required by the current claims of the present application, the Examiner does not find this persuasive. 
As noted above: Desmet does not explicitly teach the smallest distance (W) between the channel wall and a wall of a neighboring, non-touching, pillar structure is greater than 0.9 times the smallest distance (B) between two neighboring pillar structures.
Desmet teaches it is advantageous to circumvent side-wall dispersion problems ([0032]).  Desmet teaches controlling flow dispersion or permeability of a sample across a micro fabricated separation channel by adapting size, shape, positioning pattern, or inter-pillar distance of pillars in the lateral direction ([0034]). 
It would be obvious to one of ordinary skill in the art at the time of the invention to optimize distance W and distance B, in the device of Desmet in order to control flow dispersion and permeability.  As the flow dispersion and permeability are variables that can be modified, among others, by adjusting distances W and B, the precise distances W and B of the pillar structures would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed distances W and B cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, distances W and B in the device of Desmet to obtain the desired balance between the flow dispersion and permeability (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

In regards to the applicant’s argument that the prior art teaches away from these recited spatial features, the Examiner does not find this persuasive. 
The Examiner notes that specific passages have not been cited to show teaching away of the prior art references. 
A reference "teaches away" when it states that something cannot be done.  See In re Gurley, 27 F.3d 551, 553, 31 USPQ2d 1130, 1130 (Fed. Cir. 1994).  Desmet does not state that the size of the passages cannot be tuned as the Examiner has indicated in the rejection above. 
Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. 
The arguments of counsel cannot take the place of evidence in the record. In re  Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.  See MPEP 2145.  Additionally, see the Examiner’s response to Declaration below. 



Declaration
The Declaration under 37 CFR 1.132 filed 12/11/2020 has been reconsidered in view of the claim amendments.  It is insufficient to overcome the rejection as set forth in the current Office action because: showing is not commensurate in scope with the claims.
The weight attached to evidence of secondary considerations by the examiner will depend upon its relevance to the issue of obviousness and the amount and nature of the evidence. Note the great reliance apparently placed on this type of evidence by the Supreme Court in upholding the patent in United States v. Adams, 383 U.S. 39,148 USPQ 479 (1966).
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

To be given substantial weight in the determination of obviousness or nonobviousness, evidence of secondary considerations must be relevant to the subject matter as claimed, and therefore the examiner must determine whether there is a nexus between the merits of the claimed invention and the evidence of secondary considerations. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 305 n.42, 227 USPQ 657, 673-674 n. 42 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). The term "nexus" designates a factually and legally sufficient connection between the objective evidence of nonobviousness and the claimed invention so that the evidence is of probative value in the determination of nonobviousness. Demaco Corp. v. F. Von Langsdorff Licensing Ltd., 851 F.2d 1387, 7 USPQ2d 1222 (Fed. Cir.), cert. denied, 488 U.S. 956 (1988).  See MPEP 716.01(b). 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

Vervoort is directed towards equilateral triangular pillar conformation, a particle diameter of 3 and 5 micrometers, tailing and fronting, and side wall problems.  These features are not claimed.  The claims are not directed towards a chemical reactor device with an equilateral triangular pillar conformation or a particle diameter of 3 and 5 micrometers.  
Vangelooven is directed towards specific pillar geometries: cylindrical, diamond shape, and hexagonal.  These features are not claimed.  Vangelooven is further directed towards reducing edge effects which is not claimed. 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The prima facie case because experiments limited to sodium were not commensurate in scope with the claims.).  See MPEP 716.02(d).  The unexpected results are not commensurate in scope with the claimed invention.  The examiner notes the calculations done by the Applicant and notes that the variables are not commensurate in scope with the claims. 
The Examiner has examined the Additional data presented as further evidence of unexpected results in the image titled “Applicant’s Additional Data” on page 7.  The Examiner notes that a plug which remains perfectly straight without band broadening is not claimed.  The claim requires “wherein edge effects of the fluid channel are reduced or negligible and a dispersion due to the edge effects corresponding to a plate height 1 µm or less is obtained at a speed of between 250 µm/s and 2000 µm/s”.
The Applicant argues that Desmet in Figures 6A and 6B is directed towards a region with impermeable thin walls.  Figure 6A and B are not cited in the Non Final Rejection mailed 8/11/2020.  Figure 1 is cited in the Non Final Rejection mailed 8/11/2020 which does not comprise thin impermeable walls.  This citation of impermeable thin walls is not relevant to the current rejection. 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA M PEO/Examiner, Art Unit 1777